Citation Nr: 0320991	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer claimed as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to December 1952, and from August 1954 to 
December 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


REMAND

The veteran submitted additional evidence to the Board in 
January 2003 and requested it be considered in support of his 
claim.  VA law provides that pertinent evidence received by 
the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case unless 
expressly waived by an appellant.  

In addition, during the course of this appeal there was a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  
VAOPGCPREC 11-2000.  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  The Board notes that in correspondence 
dated in August 2001 the RO requested that the Armed Services 
Center for Research of Unit Records (USASCRUR) provide 
information to verify the veteran's claim that he was exposed 
to herbicide as a result of his duties in Laos and in over 
flights and rescue missions into Vietnam.  There is no 
evidence that a response was received or that the RO made any 
further efforts to obtain this information.  The veteran has 
submitted credible evidence (supporting statements) of his 
participation in "Project Water Pump" in Laos from June to 
November 1965.  Therefore, additional development is required 
for an adequate determination of the issue on appeal.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for 
residuals of prostate cancer since 
August  1999 and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should be 
requested.  All records obtained should 
be added to the claims folder.

2.  The RO should make additional efforts 
to obtain records from the Armed Services 
Center for Research of Unit Records 
(USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197, to 
verify the veteran's service or 
visitation in the Republic of Vietnam.  
The USASCRUR should be requested to 
provide any available information as to 
"Project Water Pump" and any indication 
of the veteran's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that may provide 
such information and the RO must conduct 
follow-up inquiries accordingly.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran should be 
furnished an appropriate statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


